Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 10, the phrase "such as in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also for claim 10, “the floor” lacks antecedent basis. For claims 20-23, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For claims 28 and 29, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitations (in claims 20-23, 28 and 29) are being considered part of the claimed subject matter when not part of an intended use statement (as in claim 10).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 16-18, 20-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepler (1,862,237). Pepler teaches a piece of “computer” furniture (Fig. 1) capable for adjustably positioning at least one computer peripheral device, comprising: a base (20,21 and 24 with rest of frame) arranged below a legroom (space for person sitting on the bed) and configured to support the piece of computer furniture on the floor, a shelf (1) for placing or holding the computer peripheral device, a main stand (11,13,14) extending from the base on one side and laterally adjacent the legroom to the shelf, wherein the main stand is connected or coupled to the base via a first joint (22,23) so as to be inclinable and fixable in a selectable inclination position, wherein the shelf is connected or coupled to the main stand via a second joint (10) so as to be inclinable and fixable in a selectable inclination position, and wherein a swivel joint (18 with 13 and 11) is provided for horizontally pivoting the shelf.  Wherein the first joint has a substantially horizontally extending first swivel axis (at 20; Fig. 5) for changing the inclination of the main stand relative to the base, and in that the second joint has a substantially horizontally extending second swivel axis (at 11) for changing the inclination of the shelf relative to the main stand.  Wherein the first swivel axis and the second swivel axis run essentially parallel to one another (see  by the main stand.  
  
Allowable Subject Matter
Claims 13-15, 19, 23, 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
April 27, 2021
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637